Moyer, C.J.,
dissenting.
{¶ 76} I respectfully dissent. In view of the seriousness and frequency of the misconduct at issue, I would disbar the respondent.
{¶ 77} As the majority notes, we ordered an interim remedial suspension of respondent’s license in May 2007, pursuant to Gov.Bar R. V(5a)(B). An interim remedial suspension is an extraordinary remedy that we order only when there is evidence that a lawyer’s continued practice poses a substantial threat of serious harm to the public. See Columbus Bar Assn. v. Smith, 100 Ohio St.3d 278, 2003-Ohio-5751, 798 N.E.2d 592, ¶ 1. I continue to believe that an extraordinary remedy is appropriate in the present case.
{¶ 78} The majority’s account of the respondent’s behavior reveals a pattern of neglect and financial malfeasance. The respondent committed 21 acts of misconduct, all from 2003 to 2007, thereby violating numerous Disciplinary Rules, including 11 violations of DR 6-101(A)(3) (prohibiting a lawyer from neglecting an entrusted legal matter), 11 violations of DR 7-101(A)(2) (prohibiting a lawyer from intentionally failing to carry out a contract of employment), nine violations of DR 7-101(A)(3) (prohibiting a lawyer from intentionally prejudicing or damaging a client during their professional relationship), and ten violations of DR 9-102(B)(4) (requiring a lawyer to deliver funds in the lawyer’s possession to which the client is entitled). As the majority recognizes, “we typically disbar lawyers for misconduct as pervasive and devastating as that in which respondent has engaged.” We should follow our precedent here.
{¶ 79} The respondent’s financial malfeasance is of particular concern. We have previously recognized that violations of DR 9-102(B)(4) “are tantamount to a misappropriation of client funds and property” and that “the normal sanction for misappropriation of client funds coupled with neglect of client matters is disbarment.” Cleveland Bar Assn. v. Glatki (2000), 88 Ohio St.3d 381, 384, 726 N.E.2d 993. In Glatki, we disbarred an attorney who had violated DR 9-102(B)(4) in three client matters. Id. at 383, 726 N.E.2d 993. The respondent here violated that rule in ten client matters. We typically disbar lawyers for misappropriation of client funds and property, and we should disbar the respondent for the egregious acts of financial malfeasance committed here.
{¶ 80} I recognize the existence of the two mitigating factors cited by the majority: first, the contributions the respondent has made to clients and the community; second, the influence of the respondent’s chemical dependence on his misconduct, as well as the respondent’s subsequent completion of an approved treatment program and the positive prognosis for his continued stability. Nevertheless, “any mitigating factor * * * must be weighed against the seriousness of the rule violations that the lawyer has committed.” Disciplinary Counsel v. *72Phillips, 108 Ohio St.3d 331, 2006-Ohio-1064, 843 N.E.2d 775, ¶ 13. We have previously disbarred an attorney despite the influence of the attorney’s chemical dependency on his misconduct. Id. In the present case, the respondent ignored his clients’ interests and stole their money. He used his client trust-fund account to avoid creditors and purchase drugs. He lied to the Disciplinary Counsel about his illegal use of drugs, as well as his use of settlement proceeds and a client trust fund for personal uses. The great weight of his misconduct cannot be lifted by the mitigating factors cited by the majority. I would therefore disbar the respondent.
Robert J. Hollingsworth and Peter Rosenwald, for relator Cincinnati Bar Association.
Jonathan E. Coughlan, Disciplinary Counsel, and Robert Berger, Assistant Disciplinary Counsel, for relator Disciplinary Counsel.
David C. Greer and Carla J. Morman, for respondent.
Lundberg Stratton and O’Donnell, JJ., concur in the foregoing opinion.